Citation Nr: 0019443	
Decision Date: 07/25/00    Archive Date: 07/31/00

DOCKET NO.  94-36 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension and 
hypertensive and/or arteriosclerotic heart disease.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
rheumatic fever.

3.  Entitlement to an evaluation in excess of 10 percent for 
rheumatic heart disease.

(The issue of whether a February 23, 1989 decision, in which 
the Board of Veterans' Appeals denied an evaluation in excess 
of 10 percent for rheumatic heart disease, contains clear and 
unmistakable error is addressed in a separate decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to July 
1955.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from November 1993 and June 1995 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Cleveland, Ohio (RO).  In November 1996, the Board 
remanded this claim to the RO for additional evidentiary 
development.


FINDING OF FACT

There is medical evidence of record establishing that the 
veteran currently has hypertension and had increased blood 
pressure in service.


CONCLUSION OF LAW

The claim of entitlement to service connection for 
hypertension and hypertensive and/or arteriosclerotic heart 
disease is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

The issues before the Board include whether the veteran is 
entitled to service connection for hypertension and 
hypertensive and/or arteriosclerotic heart disease.  Before 
the Board can decide the merits of the veteran's service 
connection claim, it must first determine whether the veteran 
has presented evidence sufficient to justify a belief by a 
fair and impartial individual that his claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is one that is plausible, capable of 
substantiation or meritorious on its own.  Grivois v. Brown, 
6 Vet.App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990).  To be well grounded, a claim need not be 
conclusive, but it must be accompanied by supporting 
evidence.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  
In the absence of evidence of a well-grounded claim there is 
no duty to assist the claimant in developing the facts 
pertinent to his claim and his claim fails.  Epps v. Gober, 
126 F.3d 1464, 1467-1468 (Fed. Cir. 1997).

To establish that a claim for service connection is well 
grounded, the record must include lay or medical evidence, 
whichever is appropriate in the particular case, 
demonstrating that a disease or injury was incurred or 
aggravated during active service, and medical evidence 
showing that the veteran currently has a disability, and that 
a nexus exists between that disability and the in-service 
injury or disease.  Id. at 1467-1468. 

The veteran in this case contends that his hypertension and 
hypertensive or arteriosclerotic heart disease manifested in 
service in June 1954 as increased blood pressure.  Based on 
this contention and a January 1997 statement of a VA examiner 
noting that the veteran had documented increased blood 
pressure in 1955, the Board finds the claim plausible and 
therefore well grounded within the meaning of 38 U.S.C.A. § 
5107(a).  The Board also finds, however, that VA has not 
fulfilled its duty to assist by obtaining and fully 
developing all relevant evidence necessary for the equitable 
disposition of this claim.  A remand is thus necessary before 
the Board can determine the merits of the veteran's service 
connection claim.


ORDER

The claim of entitlement to service connection for 
hypertension and hypertensive and/or arteriosclerotic heart 
disease is granted only to the extent that it is found to be 
well grounded and is subject to the development requested 
below. 


REMAND

In November 1996, the Board remanded this case to the RO for 
the purpose of obtaining an opinion from a board of two VA 
cardiologists as to the true nature and extent of severity of 
the veteran's rheumatic heart disease and any other 
cardiological disorder present.  As the record stood at that 
time, there were multiple medical opinions of record and 
other medical evidence that conflicted with regard to the 
veteran's cardiac-related health problems.  The Board 
instructed the examiners to: (1) identify all disease 
processes of a cardiological/rheumatologic nature shown in 
service and after service; (2) provide an opinion as to the 
onset and duration of any disorder found; and (3) rule in/out 
rheumatic fever, hypertension and hypertensive and/or 
arteriosclerotic heart disease.  

Following the issuance of the Remand, the RO afforded the 
veteran examinations by two VA physicians whose opinions are 
helpful but not comprehensive.  For instance, in January 
1997, one VA examiner identified several cardiological 
disease processes from which the veteran suffered, and then 
indicated that the etiology of these disease processes was 
unclear.  He did not offer an opinion as to whether it is as 
likely as not that any disease process noted is related to 
the veteran's period of active service.  Moreover, although 
he pointed out that increased blood pressure was shown in 
service, he did not discuss whether the veteran had 
hypertension, and if so, whether it was related to the 
increased blood pressure.  

In March 1997, the other VA examiner identified several 
cardiac disorders from which the veteran suffered and 
discussed documented in-service cardiac complaints and 
treatment.  He did not, however, indicate whether the 
diagnosed disorders were related to the in-service complaints 
and treatment.  For instance, the VA examiner opined that, 
due to the presence of the systolic murmur and sudden cardiac 
enlargement from March 1954 to May 1954, it was conceivable 
that the veteran had rheumatic fever with residual 
regurgitation.  He did not then discuss the likelihood of 
this possibility, instead concluding that the diagnosis of 
rheumatic fever had never been confirmed and could not be 
excluded.  In addition, he did not definitively rule in/out 
the presence of hypertension and hypertensive and/or 
arteriosclerotic heart disease, instead diagnosing a history 
of hypertension and opining that arteriosclerotic heart 
disease could not be excluded.   

The RO afforded the veteran another examination by a 
physician at Part Medical Center in March 1998.  According to 
a report of this examination, which, in some respects, 
contradicts the reports noted above and other medical 
evidence of record, the veteran had rheumatic fever in 
service, currently has hypertension and cardiac murmurs, and 
has been labeled as having rheumatic heart disease since 
discharge from service.  The physician indicated that, in the 
absence of diagnostic studies, he was not able to diagnose 
atherosclerotic coronary disease.  

As the record stands, there is insufficient medical evidence 
of record to decide the veteran's claims.  The veteran is 
currently service connected for rheumatic heart disease and 
asserts that symptomatology of this disability is more severe 
than the current 10 percent evaluation reflects.  He also 
asserts that he has residual symptoms of rheumatic fever 
(presumably distinct from those caused by his service-
connected rheumatic heart disease), hypertension and 
hypertensive and or arteriosclerotic heart disease.  To 
determine the merits of these claims, the Board needs 
additional medical information.  Specifically, the Board 
needs to know each cardiac-related disorder from which the 
veteran suffers and all clinical findings associated with 
each of these disorders.  In addition, with regard to each 
disorder, the Board needs to know whether it is at least as 
likely as not that it is related to the veteran's period of 
active service.  

The Board acknowledges the RO's effort on Remand, but because 
the medical information obtained as a result of this effort 
is not comprehensive and does not comply with the directives 
of the November 1996 Remand, another Remand is necessary.  
See Stegall v. West, 11 Vet.App. 268, 271 (1998) (holding 
that the Board must ensure compliance with remand orders). 

To ensure that the veteran is afforded due process of law and 
the Board's decision is based on a complete record, this case 
is remanded to the RO for the following development:

1.  The RO should forward the veteran's 
claims file and a copy of this Remand to 
a VA Chief of Cardiology for a 
comprehensive opinion regarding the 
etiology of the veteran's heart 
disorder(s) and the severity of his 
service-connected rheumatic heart 
disease.  The examiner should review the 
extensive, conflicting medical evidence 
of record and determine whether an 
examination of the veteran and/or 
diagnostic testing is needed to provide 
the requested opinion.  If he or she 
determines that such is the case, the RO 
should schedule the veteran for an 
examination and/or testing.  The RO 
should send notification of the scheduled 
examination/testing to the veteran's 
latest address of record, and warn him 
that a failure to report to the 
examination might result in an 
unfavorable decision.  After reviewing 
the record or, if indicated, evaluating 
the veteran and conducting all tests 
deemed necessary, the examiner should: 
(1) list all clinical findings associated 
with the veteran's heart; (2) diagnose 
all heart disorders present; and (3) 
indicate which clinical findings are due 
to each diagnosed disorder.  The examiner 
should then offer an opinion as to: (1) 
whether it is at least as likely as not 
that the veteran's hypertension, 
hypertensive heart disease, 
arteriosclerotic heart disease, or any 
other diagnosed heart disorder is related 
to his period of active service; and (2) 
whether it is at least as likely as not 
that the veteran had rheumatic fever in 
service.  If the examiner determines that 
it is at least as likely as not that the 
veteran had rheumatic fever in service, 
he or she should indicate whether the 
veteran currently has residuals of 
rheumatic fever, and if so, note in the 
record the nature of those residuals.  
The examiner should specify whether the 
residual symptomatology noted is separate 
and distinct from the symptomatology of 
the veteran's service-connected rheumatic 
heart disease.  After distinguishing the 
symptomatology and determining the 
etiology of each of the veteran's heart 
disorders, the examiner should focus on 
only those symptoms due to the veteran's 
service-connected rheumatic heart 
disease.   
He or she should indicate, utilizing the 
nomenclature set forth in the rating 
schedule, the level of impairment caused 
solely by those symptoms.  The examiner 
should express the rationale on which he 
or she bases his or her opinion.

2.  Thereafter, the RO should review the 
medical opinion or report to ensure that 
it complies with the aforementioned 
instruction.  If it is deficient in any 
regard, the RO should take corrective 
action.

3.  Subsequently, the RO should 
readjudicate the veteran's claims.  If 
the RO denies any of the benefits sought, 
it should provide the veteran and his 
representative a supplemental statement 
of the case and afford them an 
opportunity to respond thereto before the 
case is returned to the Board for final 
appellate review.


The purpose of this REMAND is to obtain additional medical 
information and to ensure that the veteran is afforded due 
process.  The Board does not intimate any opinion, favorable 
or unfavorable, as to the merits of this appeal.  The veteran 
may submit evidence in support of his appeal; however, he is 
not required to take action until otherwise notified. 



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 


